                  Case 5:20-cv-00707 Document 1 Filed 06/16/20 Page 1 of 14
           5:20-cv-00707

                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

ANGELA BELL,                     §
    PLAINTIFF                    §
V.                               §   CIVIL ACTION NO. ______________
                                 §
JUDSON INDEPENDENT               §
SCHOOL DISTRICT,                 §
      DEFENDANT                  §
____________________________________________________________

                         PLAINTIFF’S ORIGINAL COMPLAINT

         COMES NOW, Plaintiff ANGELA BELL (“Ms. Bell”) to hereby file her

“Plaintiff’s Original Complaint” (“Complaint”) and in support Ms. Bell would show

this Honorable Court the following.

                                       PREAMBLE

                     EXPERIENCED TEACHER
      FIRED BECAUSE HER “BLACKNESS” WAS NOT PROFESSIONAL

         Plaintiff was a teacher with Defendant Judson Independent School District.
Notwithstanding Plaintiff’s good reputation and years of experience, Defendant
pursued a deliberate path of descriminastion because of Ms. Bell’s race and in
retaliation of Plaintiff expressing her First Amendment Freedom of Speech.
Following a well-planned and implemented path to force Plaintiff to quit, which
Ms. Bell refused, Defendant Judson Independent School District fired Plaintiff
and threw Ms. Bell into the garbage. Left with no recourse, Plaintiff seeks redress
of this Court for damages.



PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.06.17                                                                   1
                  Case 5:20-cv-00707 Document 1 Filed 06/16/20 Page 2 of 14




                                    A. NATURE OF SUIT

         1.        Plaintiff Ms. Bell has been the victim of systematic and ongoing

discrimination in Ms. Bell’s workplace based on Ms. Bell’s ethnicity and in

retaliation for Ms. Bell’s exercise of Ms. Bell’s rights under the First Amendment of

the United States Constitution. Such acts of discrimination caused, contributed to,

and maintained a hostile workplace environment in addition to being actionable in

and of themselves. Plaintiff Ms. Bell attempted many times to have Defendant JISD

(hereafter defined) stop the discrimination, but Defendant failed and refused to do

so. After Defendant JISD finally understood that Ms. Bell Was not going to resign

and walk away, Defendant JISD arranged for the Professional Lynching (defined

hereafter) of Ms. Bell, ending in Ms. Bell’s Termination (defined hereafter). Plaintiff

Ms. Bell now seeks judicial redress in accordance various statutory remedies

available to Ms. Bell.

         2.        Plaintiff Ms. Bell now files this original action for damages and

equitable relief pursuant to:

                   (a)   42 U.S.C. §§2000d-2000d-7 et seq being Title VI of the
                         Civil Rights Act of 1964, as amended by the Civil Rights
                         Act of 1991; and

                   (b)   42 U.S.C. § 1983 with regards to:

                         (i)   Defendant’s violations of the laws of the United
                               States;


PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.06.17                                                                       2
                  Case 5:20-cv-00707 Document 1 Filed 06/16/20 Page 3 of 14




                         (ii)     Defendant’s denial (under the color of law) of
                                  Plaintiff Ms. Bell’s equal protection, procedural
                                  due process violations, and substantive due process
                                  rights granted by the Fourteenth Amendment to the
                                  U.S. Constitution; and

                         (iii)    Defendant’s denial (under the color of law) of
                                  Plaintiff Ms. Bell’s freedom of expression and
                                  assembly rights granted by the First Amendment to
                                  the U.S. Constitution.

                                           B. PARTIES

         3.        Plaintiff Ms. Bell is a female individual of African-American heritage

who resides in the State of Texas. Plaintiff Ms. Bell has dedicated her life to the

education of children and to assisting families who need education.

         4.        Defendant Judson Independent School District (“JISD”) is a public

school district formed under the laws of the State of Texas, operates under the

authority of the State of Texas and the United States Department of Education, and

may be served with summons upon its superintendent as follows:

                      JUDSON INDEPENDENT SCHOOL DISTRICT
                     ATTN: JEANETTE BELLE, SUPERINTENDENT
                               8020 SHIN OAK DRIVE
                              LIVE OAK, TEXAS 78233

                                 C. JURISDICTION and VENUE

         5.        The original jurisdiction of this Court is in accordance with 28 U. S. C.

§ 1331 as involving a federal question proceeding arising under:




PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.06.17                                                                            3
                  Case 5:20-cv-00707 Document 1 Filed 06/16/20 Page 4 of 14




                   (a)   42 U.S.C. §§2000d-2000d-7 et seq being Title VI of the
                         Civil Rights Act of 1964, as amended by the Civil Rights
                         Act of 1991 (“Title VI”); and

                   (b)   42 U.S.C. § 1983 (“Section 1983”) with regards to:

                         (i)     Defendant’s violations of the laws of the United
                                 States;

                         (ii)    Defendant’s denial (under the color of law) of
                                 Plaintiff Ms. Bell’s equal protection, procedural
                                 due process violations, and substantive due process
                                 rights granted by the Fourteenth Amendment to the
                                 U.S. Constitution; and

                         (iii)   Defendant’s denial (under the color of law) of
                                 Plaintiff Ms. Bell’s freedom of expression and
                                 assembly rights granted by the First Amendment to
                                 the U.S. Constitution.

         6.        Venue is proper in the Southern District of Texas (San Antonio

Division) because Defendant JISD operates its schools in, and from, Live Oak,

Texas in Bexar County, Texas, which is also where the underlying events occurred.

Judson and Bexar County are within the Southern District of Texas.

                                  D. FACTUAL BACKGROUND

                                       WHO IS MS. BELL?

         7.        Plaintiff Ms. Bell is a female of American-American heritage.

         8.        Plaintiff Ms. Bell has been an education employee in the State of Texas

for many years. For some of those years, Ms. Bell was an employee of Defendant

JISD.

PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.06.17                                                                          4
                  Case 5:20-cv-00707 Document 1 Filed 06/16/20 Page 5 of 14




         9.         Most recently, Ms. Bell was a teacher at Kitty Hawk Middle School

(“Kitty Hawk”) owned and operated by Defendant JISD.

         10.       Plaintiff Ms. Bell performed the above described work for Defendant

JISD under a written agreement with JISD. (“Contract”).

         11.       Prior to the 2017-2018 school year, Ms. Bell had never had any incident

requiring any sort of reprimand or other disciplinary action as an educator.

                                        WHO IS JISD?

         12.       As stated, Defendant JISD is a public school district formed under the

laws of the State of Texas and operates under the authority of the State of Texas and

the United States Department of Education.

         13.       As part of its funding, Defendant JISD receives grants and other funds

from the United States government that are used for the primary objective of

providing for the employment of educators for students in Harris County, Texas,

such as Plaintiff Ms. Bell.

         14.       Through the direct use of such funding from the United States, or,

through the general co-mingling of such funds into the revenue stream of Defendant

JISD, Defendant JISD compensated Plaintiff Ms. Bell through the Contract between

Defendant JISD and Ms. Bell employing Ms. Bell.




PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.06.17                                                                          5
                  Case 5:20-cv-00707 Document 1 Filed 06/16/20 Page 6 of 14




                    Defendant JISD’s Wrongful Actions towards Ms. Bell.

         15.       In the 2017-2018 school year at Kitty Hawk, with Beverly Broom

(“Broom”) as her principal, Ms. Bell found herself under attack by Ms. Broom, a

Caucasian, and Broom’s staff.

         16.       In retrospect, it is clear that Broom wanted to get rid of Ms. Plaintiff

Bell because Ms. Bell is of African American heritage.

         17.       Under the guise of “helping Plaintiff Ms. Bell become more

professional” Ms. Broom started suggesting that Ms. Bell:

                   (a)   alter her accent;

                   (b)   alter her clothing choices;

                   (c)   alter her facial expressions;

                   (d)   alter her teaching methods; and

                   (e)   alter how she spoke to others.

         18.       Being unable to change the color of Plaintiff Bell’s skin color, Ms.

Broom then started more formal efforts to get rid of Ms. Bell including but not being

limited to:

                   (a)   the initiation of unscheduled “observations” of Plaintiff

                         Bell;




PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.06.17                                                                           6
                  Case 5:20-cv-00707 Document 1 Filed 06/16/20 Page 7 of 14




                   (b)   the issuance of unnecessary growth plans that were

                         actually written versions of the heretofore referenced

                         “help to become more professional;”

                   (c)   the issuance of written reprimands which created formal

                         blemishes upon Plaintiff Bell’s record; and

                   (d)   the proposed termination of Plaintiff Bell.

         19.       Amidst the foregoing, Plaintiff Bell did file appropriate grievances

against Broom, only to have Broom sit as judge and jury of herself deny the

grievances.

         20.       Plaintiff Ms. Bell continued to seek administrative assistance through

the appeal of her grievances, all to no avail, with Defendant JISD then retaliating

against Ms. Bell for the filing of such grievances.

         21.       Finally, after Ms. Broom had successfully sabotaged Plaintiff Bell’s

personnel file, Defendant JISD moved for the termination of Ms. Bell

(“Termination”).

         22.       An administrative hearing was held before Board of Trustees (“Board”)

of Defendant JISD, where lies, innuendo, and hearsay ruled the day. After

specifically warning the Board that the Termination of Plaintiff Ms. Bell was nothing

but a racist act, the Board voted for Ms. Bell’s Termination.




PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.06.17                                                                         7
                  Case 5:20-cv-00707 Document 1 Filed 06/16/20 Page 8 of 14




         23.       Although Defendant JISD and its Board operated under the charade of

policies and procedures, the Termination of Plaintiff Ms. Bell was indeed nothing

but the “Professional Lynching” of Ms. Bell’s teaching career.

                           Defendant JISD’s “Municipal Liability”

         24.       Defendant JISD committed and allowed the commission of, the

misconduct described in this Complaint intentionally, with actual malice, reckless

disregard, and intentional indifference toward Plaintiff Ms. Bell.

         25.       Texas law deems Ms. Bell’s Contract to create a property interest that

Ms. Bell holds.

         26.       Defendant JISD committed, and allowed the commission, of the

targeted discrimination against Ms. Bell and implemented it under color of law. The

JISD personnel who committed the misconduct complained of did so as agents and

representatives of JISD and were implementing JISD’s policies, practices, and

procedures when they acted against Ms. Bell.

         27.       If Defendant’s JISD’s policies, practices, and procedures were not in

written form, JISD and its agents implemented them in accord with the customs and

practices of JISD’s policy makers.

         28.       Further, as the policy maker for Defendant JISD, the Board’s actions

against Plaintiff Ms. Bell were implementing its own policies, procedures, customs,

and actions.

PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.06.17                                                                         8
                  Case 5:20-cv-00707 Document 1 Filed 06/16/20 Page 9 of 14




         29.       Defendant JISD’s personnel who acted against Plaintiff Ms. Bell did so

while performing their assigned JISD duties, as prescribed by JISD’s superintendent

and/or its Board (being the ultimate policymaker of Defendant JISD.

         30.       Defendant JISD’s discriminations towards Plaintiff Ms. Bell represents

actions of complete and deliberate indifference to Ms. Bell, and, made it necessary

for Ms. Bell to retain legal counsel and to file this lawsuit to seek redress such

discrimination.

                                  Harm to Plaintiff Ms. Bell

         31.       Defendant JISD’s discrimination against Plaintiff Ms. Bell caused Ms.

Bell to suffer physical and economic harm, including without limitation lost pay,

and medical expenses. Ms. Bell also suffered extreme emotional harm as a result of

the referenced discriminatory actions of Defendant JISD.

         32.       Plaintiff Ms. Bell has met all conditions precedent to bring these claims

before this Honorable Court.

                                    E. CAUSES OF ACTION

         33.       The foregoing factual allegations contained in the foregoing Section D:

Factual Background are incorporated into this Section E by reference for all

purposes.




PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.06.17                                                                            9
                  Case 5:20-cv-00707 Document 1 Filed 06/16/20 Page 10 of 14




                         COUNT ONE: VIOLATION OF TITLE VI

         34.        Title VI provides in relevant part that: “No person in the United States

shall, on the grounds of race, color, or national origin, be excluded from participation

in, be denied the benefits of, or be subjected to discrimination under any program or

activity receiving Federal financial assistance.”

         35.        Because Defendant JISD (1) does receive federal financial assistance,

the primary objective of which is to provide employment, and (2) applied such

funding to the discriminatory programs or activities as described herein, which were

intentionally directed at Plaintiff Ms. Bell because of Ms. Bell’s race, Defendant

JISD has violated Title VI.

         36.        Defendant JISD’s acts and omissions against Plaintiff Ms. Bell in

violation of Title VI have caused Plaintiff Ms. Bell to suffer a loss of benefits and

created economic losses, including all actual, consequential, continuing, and future

compensatory damages, for which Plaintiff Ms. Bell now sues in accord with Title

VI.

         37.        Defendant JISD’s acts and omissions against Plaintiff Ms. Bell in

violation of Title VI have caused Plaintiff Ms. Bell to suffer mental and emotional

distress and damages, including all actual, consequential, continuing, and future

compensatory damages, for which Plaintiff Ms. Bell now sues in accord with Title

VI.

PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.06.17                                                                           10
                  Case 5:20-cv-00707 Document 1 Filed 06/16/20 Page 11 of 14




                      COUNT TWO: VIOLATION OF SECTION 1983

         38.        42 U.S.C. §1983 provides in part:

                    Every person who under color of any statute, ordinance,
                    regulation, custom, or usage, of any State…subjects, or
                    causes to be subjected, a citizen of the United States…to
                    the deprivation of any rights, privileges, or immunities
                    secured by the Constitution and laws, shall be liable to the
                    party injured in an action and law, suit in equity, or other
                    proper procedure for redress….

         39.        Defendant JISD’s acts and omissions in violation of Title VI also

violate Section 1983 because JISD committed those acts and omissions under color

of law, through designated persons of authority implementing their JISD assigned

duties and responsibilities.

         40.        Further, the Fourteenth Amendment to the United States Constitution

grants Plaintiff Ms. Bell the right to procedural and substantive due process and to

equal protection under the law, which were denied to Ms. Bell.

         41.        Also, the First Amendment to the United States Constitution grants

Plaintiff Ms. Bell the right to express complaints and concern for other’s rights with

Defendant JISD both orally and in writing. The First Amendment also grants Ms.

Bell the right to assemble peaceably, which JISD denied Ms. Bell.

         42.        Defendant JISD’s acts and omissions were intentional, arbitrary, and

capricious, resulting in violation of Plaintiff Ms. Bell’s procedural and substantive

due process and to equal protection under the law.

PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.06.17                                                                       11
                  Case 5:20-cv-00707 Document 1 Filed 06/16/20 Page 12 of 14




         43.        Defendant JISD’s acts and omissions against Plaintiff Ms. Bell in

violation of Section 1983 have caused Plaintiff Ms. Bell to suffer a loss of benefits

and created economic losses, including all actual, consequential, continuing, and

future compensatory damages, for which Plaintiff Ms. Bell now sues in accord with

Section 1983.

         44.        Defendant JISD’s acts and omissions against Plaintiff Ms. Bell in

violation of Section 1983 have caused Plaintiff Ms. Bell to suffer mental and

emotional distress and damages, including all actual, consequential, continuing,

and future compensatory damages, for which Plaintiff Ms. Bell now sues in accord

with Section 1983.

     COUNT THREE: EXEMPLARY AND/OR LIQUIDATED DAMAGES

         45.        Various of the statutes that Defendant JISD’s misconduct violated

permit the recovery of exemplary and/or liquidated damages. Defendant JISD’s

misconduct entitles Plaintiff Ms. Bell to recover exemplary and/or liquidated

damages from JISD in an amount sufficient to punish JISD for its misconduct and

to deter similar misconduct in the future.

                           COUNT FOUR: ATTORNEY’S FEES

         46.        Various of the statutes that Defendant JISD’s misconduct violated

permit the recovery of reasonable and necessary attorney’s fees. Defendant JISD’s




PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.06.17                                                                     12
                  Case 5:20-cv-00707 Document 1 Filed 06/16/20 Page 13 of 14




misconduct entitles Plaintiff Ms. Bell to recover from JISD Ms. Bell’s reasonable

and necessary attorney’s fees.

                    COUNT FIVE: INTEREST AND COSTS OF COURT

         47.        Various of the statutes that Defendant JISD’s misconduct violated

permit the recovery of prejudgment interest.

         48.        Plaintiff Ms. Bell is entitled to recover from Defendant JISD both

prejudgment interest, where permitted, and post judgment interest, at the highest

rates permitted by law.

         49.        Plaintiff Ms. Bell is further entitled to recover from Defendant JISD

Ms. Bell’s costs of court.

                                          F. JURY TRIAL

         50.        Plaintiff Ms. Bell hereby requests a trial by jury in this lawsuit.

         WHEREFORE, PREMISES CONSIDERED, Plaintiff Ms. Bell respectfully

prays that upon final trial of this matter Ms. Bell recover a judgment against

Defendant JISD for:

         •   Plaintiff’s actual and consequential damages;
         •   Exemplary damages in the manner requested above;
         •   Plaintiff’s reasonable and necessary attorney’s fees;
         •   Prejudgment and post judgment interest, as applicable;
         •   Plaintiff’s costs of court; and

Any and all such other relief, legal and equitable, as to which Plaintiff may be justly

entitled.

PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.06.17                                                                           13
                  Case 5:20-cv-00707 Document 1 Filed 06/16/20 Page 14 of 14




         Respectfully submitted,

                                            Gorman Law Firm, pllc



                                                  Terry P. Gorman, Esq.
                                                  Texas Bar Number 08218200
                                            901 Mopac Expressway South, Suite 300
                                            Austin, Texas 78746
                                            Telephone: 214.802.3477 (direct)
                                            Telecopier: 512.597.1455
                                            tgorman@school-law.co
                                            COUNSEL FOR PLAINTIFF
                                            ANGELA BELL

‘




PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.06.17                                                                     14
